 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9                                          FRESNO DIVISION
10
                                      )                 Case No.: 1:18-cv-01673-DAD-JDP
11   MICHAEL H. HILL,                 )
                                      )
12            Plaintiff,              )                 ORDER GRANTING DEFENDANT’S
                                      )                 MOTION TO STRIKE PLAINTIFF’S
13       vs.                          )                 OPENING BRIEF AND MODIFY
     COMMISSIONER OF SOCIAL SECURITY, )                 BRIEFING SCHEDULE
14                                    )
                                      )                 ECF Nos. 13, 15
15            Defendant.              )
                                      )
16                                    )
17            For good cause shown, it is hereby ordered that Defendant’s Motion to Strike Plaintiff’s
18   Opening Brief and Modify Briefing Schedule, ECF No. 15, is granted. The clerk is directed to
19   strike the May 8, 2019 opening brief, ECF No. 13, from the record. Defendant shall respond to
20   plaintiff’s letter brief by June 13, 2019. All other deadlines are extended accordingly.
21
     IT IS SO ORDERED.
22
23
     Dated:      June 14, 2019
24                                                      UNITED STATES MAGISTRATE JUDGE
25
26
27
28
